DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 17, 24, and 28 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 17, the claimed “wherein the spectacle lens system is a combination of the spectacle lens and the eye” is vague and indefinite. It is not clear if “the eye” means any eye or specifically the eye of the spectacles wearer. Furthermore, the claimed “the eye” when read in light of the specification and dependent claims 27-28 is vague and indefinite. Specifically, claims 27 and 28 are claiming the spectacle lens system as the spectacle lens and model eye i.e. not “the eye” itself. As such, the intended meaning of claim 17 is vague and indefinite. For purposes of examination, the assumed meaning of clam 17 is “wherein the spectacle lens system is a combination of the spectacle lens and the eye or an eye model of the wearer”. 
	With further respect to claim 17 and the mathematical condition of section “(c)”, the term “ΔUs, j” is not defined within the claim. As such, the intended meaning is not clear rendering the claim vague and indefinite. For purposes of examination, the assumed meaning is “ΔUs, j designates the at least one imaging property or aberration” (similar to what is claimed in independent claim 33) and, if this is the correct assumed meaning, it is suggested that this be added to the claim for clarity. 
	With respect to claim 24, the claimed “value pair based on…a spherical or astigmatic value of refractive power of the spectacle lens system” when read in light of the specification and dependent claim 25 is vague and indefinite. Specifically, in independent claim 17, the “spectacle lens system” is defined as a combination of the spectacle lens and the eye or an eye model of the wearer” (the assumed meaning). Claim 25 is claiming the refractive power as being just the power of one of the eyes of the wearer (albeit when looking through the spectacle lens) and not the refractive power of the eye of the wearer and the spectacle lens. As such, the intended meaning of claim 24 is vague and indefinite. For purposes of examination, the assumed meaning of claim 24 is “value pair based on…a spherical or astigmatic value of refractive power.” (i.e. deleting “of the spectacle lens system”). 
With respect to claim 28, the claimed “wherein one of the parameters of the model eye has been individually measured in the spectacle wearer or at least one of the parameters of the eye is determined from individual measurement values” is vague and indefinite. It is not clear what, if anything, is the difference between “individually measured” and “individual measurement values” Applicant is apparently claiming the same limitation twice with an “or” in between”. For purposes of examination, the assumed meaning is “has been individually determined from individual measurement values.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20, 23-25, 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calixte publication number 2012/0212705.
	With respect to claim 17, Calixte discloses the limitations therein including the following: a computer implemented method for calculating a spectacle lens of an eye of a spectacles wearer (abstract, paragraphs 0001-0015); comprising providing a comparative association of at least one imaging property or aberration of a spectacle lens system (paragraphs 0185-0186, the disclosed prism of the ophthalmic lens and/or the wrap angle, and/or the pantoscopic angle being an imaging property of the spectacle lens system” and called in Calixte a “parameter”); with the visual acuity of the spectacle wearer when observing an object through the spectacle lens system (paragraph 0173 disclosing an “optical criterion as visual acuity in the central region”); the claimed comparative association between the at least one imaging property and the visual acuity (paragraphs 0161-0178). Specifically, Calixte discloses that the selected criterion i.e. “visual acuity” is evaluated in a comparative association with at least one parameter and that the parameter can be “an imaging property of the spectacle lens system” (paragraphs 0161-0178, 0183-0187, disclosing that the parameter can be one of the disclosed prism of the ophthalmic lens and/or the wrap angle, and/or the pantoscopic angle i.e. “an imaging property of the spectacle lens system”); the spectacle lens system being the combined spectacle lens with an eye, the eye being one of either the eye of the wearer, or the eye of an average spectacle lens wearer (paragraph 0189, the combined lens plus eye as the ergorama system); determining or prescribing a target function for the spectacle lens to be calculated in which the association is evaluated (paragraphs 0017-0018 disclosing the optimization of a cost function that takes into account the target value); calculating the spectacle lens by calculating or assessing the target function (paragraphs 0017-0018, disclosing the optimization of the cost function that takes into account the target value and paragraphs 0001-0015, the optimization being used to calculate or assess a spectacle lens); the vision acuity determined using the association (paragraphs 0161-0178, 0183-0187); the visual acuity also based on an actual value of at least one imaging property of the spectacle lens calculated or assessed at an assessment point (paragraphs 0235-0236, 0242-0247); an arbitrary evaluation surface of the at least one imaging property or aberration (paragraphs 0006, 0052, 0055); j ≥ 1 (paragraphs 0161-0178, 0183-0187, disclosing that the parameter can be one of the disclosed prism of the ophthalmic lens and/or the wrap angle, and/or the pantoscopic angle i.e. “an imaging property of the spectacle lens system” with any one of these as the “at least one imaging property or aberration”). 
With respect to claim 18, Calixte further discloses the calculating or assessing comprising optimizing the spectacle lens by minimizing or maximizing the target function (paragraphs 0001-0015, 0017-0018).  
	With respect to claim 19, Calixte further discloses calculating at least one light beam emanating from an object with the aid of wave-tracing or ray-tracing through the spectacle lens system up to an evaluation surface (paragraphs 0190-0202). 
	With respect to claim 20, Calixte further discloses calculating at the evaluation surface between the light from the object in comparison to light converging on a retina of a model eye (abstract, paragraphs 0065, 0087, 0190-0202).
 	 With respect to claim 23, Calixte further discloses the associating of the one imaging property or aberration parametrically depends on the measured initial vision of the wearer (paragraphs 0158-0159, dependent on initial prescription data i.e. “measured initial vision” and or paragraphs 0190-0198 i.e. dependent on measured initial vision data). 
	With respect to claim 24, Calixte further discloses the associating comprises using at least a vision value of one of the eyes of the wearer or a spherical or astigmatic refractive power of the spectacle lens system (paragraphs 0001-0015, 0017-0018, 0158-0159, 0190-0202).
	With respect to claim 25, Calixte further discloses the associating comprises giving a value to the refractive power of one of the eyes of the wearer (0001-0015, 0017-0018, 0158-0159, 0190-0202). 
	With respect to claim 27, Calixte further discloses the spectacle lens system comprising a spectacle lens and a model eye (abstract, paragraph 0189, the ergorama); the model described with at least one of pupil diameter or refractive index of the media (paragraphs 0030, 0065, 0184-0185). 
	With respect to claim 28, Calixte further discloses at least one of the parameters of the eye model being individually measured in the spectacle wearer or determined from individual measurement values (paragraphs 0158-0159, 0190-0198). 
	With respect to claim 29, Calixte further discloses an apparatus for calculating a spectacle lens comprising a calculator to calculate the lens using the method of claim 17 (see rejection of claim 17 above and also paragraph 0061). 
	With respect to claim 30, Calixte further discloses an non-transitory computer product using a program code to implement the method of claim 17 (see rejection of claim 17 above and also paragraph 0059). 
	With respect to claim 31, Calixte further discloses a method for producing a spectacle lens comprising the method of claim 17 and manufacturing the calculated lens (see rejection of claim 17 above and also paragraphs 0001-0015).
	With respect to claim 32, Calixte further discloses an apparatus for producing a spectacle lens comprising a calculator to calculate the lens according to the method of claim 17 and a manufacturing device configured to manufacture the lens according to the result (see rejection of claim 17 above and also paragraphs 0059-0061). 
Claim(s) 17-21, 23-25, 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altheimer publication number 2015/0002810.
	With respect to claim 17, Altheimer discloses the limitations therein including the following: a computer implemented method for calculating a spectacle lens of an eye of a spectacles wearer (abstract); comprising providing a comparative association of at least one imaging property or aberration being compared to visual acuity when observing an object through the spectacle lens system (Abstract, paragraphs 0021, 0028-0029, 0064-0066, 0144). Specifically, Altheimer discloses the comparison of a “resulting wavefront” to a “target wavefront” for all visual points in a target function, the target wavefront being derived from measurements of the specific user, and providing iterative variations until the resulting wavefront corresponds to the target wavefront (Abstract, paragraphs 0021, 0028-0029, 0064-0066, 0144). Altheimer further discloses the resulting wavefront providing low and high order aberration information (paragraphs 0028-0029). Altheimer further discloses that while the wavefront information is preferably being determined up to an including the eye-lens or up to and including the exit pupil of the eye, that additionally the wavefront information can include the entire eye including from the eye-lens to the retina (paragraphs 0014-0016, 0018, 0027, 0029-0030). As such, the “resulting wavefront” which discloses the aberrations through the lens system can be considered as the “at least one aberration of a spectacle lens system”. Furthermore, wavefront evaluations are well known means of replacing the use of eye charts to objectively determine “visual acuity”. As such, a subsequent iteratively determined “resulting wavefront” can be considered as the “visual acuity of the spectacle wearer when observing an object through the spectacle system”. In the alternative, the “target wavefront” (to which the resulting wavefront is being compared) can be considered as the “visual acuity of the spectacle wearer”. Specifically, wavefront evaluations are well known means of replacing the use of eye charts to objectively determine “visual acuity”. Altheimer further discloses the target wavefront derived from wearer measurements (paragraphs 0028-0029). As such, the “target wavefront” of Altheimer can be considered as the “visual acuity of the spectacle wearer when observing an object through the spectacle lens system”. Altheimer further discloses that the spectacle lens system can be a combination of the spectacle lens and the eye. Specifically, Altheimer discloses the spectacle lens system as at least including the spectacle lens up to an including the eye-lens (see rejection of claim 1 above). Applicant is not claiming “completely through the eye” and as such, the spectacle lens system of Altheimer includes the spectacle lenses and “the eye” as claimed. Regardless, Altheimer discloses that the wavefront information can include the entire eye including from the eye-lens to the retina i.e. the lens system as a combination of the spectacle lens and the entire eye or model eye of the wearer to the retina (paragraphs 0014-0016, 0018, 0027, 0029-0030) as described above. Altheimer further discloses (b) determining or prescribing a target function for the spectacle lens to be calculated in which the association is evaluated (paragraphs 0021, 0144 disclosing the use of a target function based on the deviations in comparing the “resulting wavefront” and the “spherical reference wavefront”); the vision acuity determined using the association (Abstract, paragraphs 0021, 0028-0029, 0064-0066, 0144, the visual acuity based on comparisons of one iteratively determined resulting wavefront to another iteratively determined resulting wavefront or, in the alternative, the comparison of the resulting wavefront to the target wavefront); the visual acuity also based on an actual value of at least one imaging property of the spectacle lens calculated or assessed at an assessment point (paragraphs 0016-0017, 0020); an arbitrary evaluation surface of the at least one imaging property or aberration (Abstract, paragraphs 0021, 0028-0029, 0064-0066, 0144); j ≥ 1 (Abstract, paragraphs 0021, 0028-0029, 0064-0066, 0144) i.e. at least one imaging property or aberration). 
	With respect to claim 18, Altheimer further discloses the calculating or assessing comprising optimizing the spectacle lens by minimizing the target function (abstract, paragraphs 0166-0167).  
	With respect to claim 19, Altheimer further discloses calculating at least one light beam emanating from an object with the aid of wave-tracing or ray-tracing (paragraphs 0021-0022, 0027, 0140, 0144); through the spectacle lens system up to an evaluation surface (paragraphs 0021-0022, 0027, 0140, 0144). 
	With respect to claim 20, Altheimer further discloses calculating at the evaluation surface between the light from the object in comparison to light converging on a retina of a model eye (paragraphs 0014, 0020-0022, 0074-0099, 0165).
 	With respect to claim 21, Altheimer further discloses the calculating of the light emanating from the object taking place by means of wave-tracing (paragraphs 0020-0022, 0144) and calculating the difference at the evaluation surface comprises calculating the wavefront difference between the wavefront from the object and a reference wave-front converging on the retina (paragraphs 0020-0022, 0144); the wavefront difference calculated at the evaluation surface (paragraphs 0021-0022, 0027, 0140, 0144). 
	With respect to claim 23, Altheimer further discloses the comparative associating of the one imaging property or aberration parametrically depends on the measured initial vision of the wearer (paragraphs 0056-0058,  0144, 0147). 
	With respect to claim 24, Altheimer further discloses the comparative associating comprises using at least a vision value of one of the eyes of the wearer or a spherical or astigmatic refractive power of the spectacle lens system (paragraphs 0020-0022, 0144).
	With respect to claim 25, Altheimer further discloses the associating comprises giving a value to the refractive power of one of the eyes of the wearer (paragraphs 0032, 0159, 0161). 
	With respect to claim 27, Altheimer further discloses the spectacle lens system comprising a spectacle lens and a model eye (paragraphs 0137, 0141-0145); the model described with at least one of eye length (paragraph 0145). 
	With respect to claim 28, Altheimer further discloses at least one of the parameters of the eye model being individually measured in the spectacle wearer or determined from individual measurement values (paragraphs 0023, 0056). 
	With respect to claim 29, Altheimer further discloses an apparatus for calculating a spectacle lens comprising a calculator to calculate the lens using the method of claim 17 (see rejection of claim 17 above and also claim 16 of Altheimer). 
	With respect to claim 30, Altheimer further discloses an non-transitory computer product using a program code to implement the method of claim 17 (see rejection of claim 17 above and also abstract, paragraph 0001, and claims 13 and 14 of Altheimer). 
	With respect to claim 31, Altheimer further discloses a method for producing a spectacle lens comprising the method of claim 17 and manufacturing the calculated lens (see rejection of claim 17 above and also claim 15 of Altheimer).
	With respect to claim 32, Altheimer further discloses an apparatus for producing a spectacle lens comprising a calculator to calculate the lens according to the method of claim 17 and a manufacturing device configured to manufacture the lens according to the result (see rejection of claim 17 above and also claim 15 of Altheimer). 
Response to Arguments
Applicant's arguments filed July 8, 2022, with respect to the rejections by Altheimer above have been fully considered but they are not persuasive. 
With respect to Altheimer, applicant first argues that Altheimer does not disclose the comparative association including visual acuity. The examiner respectfully disagrees. Wavefront analysis is a well-known means of determining high and/or low order aberrations of a lens system. When including the eye, such determinations are thereby determining the sharpness of vision i.e. the “visual acuity” of the patient. Furthermore, wavefront analysis is a known means of replacing the use of observing eye charts to provide an objective means of determining visual acuity. As such, a second i.e. subsequently iteratively determined “resulting wavefront” and/or the disclosing “target wavefront” can be considered as the claimed “visual acuity of the spectacles wearer when observing an object through the spectacle lens system”. 
With further respect to Althheimer, applicant further argues that the “spectacle lens system” of Altheimer is not the claimed combination of the spectacle lens and the eye”. Altheimer discloses the spectacle lens system as at least including the spectacle lens up to an including the eye-lens (see rejection of claim 1 above). Applicant is not claiming “completely through the eye” and as such, the spectacle lens system of Altheimer includes the spectacle lenses and “the eye” as claimed. Regardless, as per the rejection of claim 1 above, Altheimer discloses that while the wavefront information is preferably being determined up to and including the eye-lens or up to and including the exit pupil of the eye, that additionally the wavefront information can include the entire eye including from the eye-lens to the retina (paragraphs 0014-0016, 0018, 0027, 0029-0030). As such, Altheimer discloses the spectacle lens system as the combination of the spectacle lens and the entire eye or model eye of the wearer to the retina. 
Applicant's arguments filed July 8, 2022, with respect to the rejections by Calixte above have been fully considered but they are not persuasive. Applicant argues that Calixte does not disclose the claimed “providing a comparative association of an imaging property or aberration of a spectacle lens system with a visual acuity of a spectacle wearer”. However, Calixte does disclose the claimed providing of a comparative association of an imaging property of a spectacle lens system with a visual acuity of a spectacle wearer as set forth in the rejection above. 
Prior Art Citations
	Becken publication number 2011/0051082 (such as claim 1 therein), Contet publication number 2013/0329186 (such paragraphs 0039, 0081), De Rossi publication number 2011/0202286 (such as paragraph 0008), and McKenzie publication number 2015/0276987 (such as paragraph 0055) were previously cited and are being cited herein again to show additional methods and apparatuses that would have also either read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Allowable Subject Matter
Claims 22, 26 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 22, none of the prior art either alone or in combination disclose or teach of the claimed computer-implemented method for calculating or assessing a spectacle lens specifically including, as the distinguishing features in combination with the other limitations, the target function wherein Vreal (ΔUs,j (i)) as claimed, calculating at least one light beam emanating from an object for at least one viewing direction with the aid of wave-tracing though the spectacle lens system or through the spectacle lens alone up to an evaluation surface, calculating the difference present at the evaluation surface comprises calculating the wave-front difference between the wave-front of the light beam emanating from the object and the wave-front of the reference light beam converging on the retina, the wave-front difference being calculated at the evaluation surface and further associating a geometric/optical angle or a quadratic form in space of a geometric/optical angle with the wave-front difference to be calculated, wherein the at least one imaging property or aberration depends on at least one component of the geometric/optical angle or the quadratic form. Specifically, with respect to claim 26, none of the prior art either alone or in combination disclose or teach of the claimed computer-implemented method for calculating or assessing a spectacle lens specifically including, as the distinguishing features in combination with the other limitations, the target function wherein Vreal (ΔUs,j (i)) as claimed, wherein the provision of the comparative association of the imaging property or aberration comprises a value pair based on a visual acuity value of one of the eyes of the spectacle wearer upon viewing through the spectacle lens system and a spherical or astigmatic value of refractive power, wherein the value of the refractive power is provided by the refraction value of one of the eyes of the spectacle wearer plus a spherical or astigmatic haze when observing the object through the spectacle lens system plus an additional dioptric spacing from the refraction value of a model eye, the dioptric spacing corresponding to a haze having a value between 0.5 dpt and 3.0 dpt. Specifically, with respect to claim 33, none of the prior art either alone or in combination disclose or teach of the claimed computer-implemented method for calculating or assessing a spectacle lens specifically including, as the distinguishing features in combination with the other limitations, the target function wherein Vreal (ΔUs,j (i)) as claimed, and further wherein the target function is represented by the mathematical condition of claim 33. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 20, 2022